       Case 1:18-cv-03771-PGG-OTW Document 86 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
WESCO INSURANCE COMPANY, et al.,
                                                                 :
                                      Plaintiffs,                :   18-cv-03771 (PGG) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
PERSONNEL STAFFING GROUP, LLC, et al.,                           :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         The Court has reviewed Plaintiffs’ March 9, 2021 letter requesting leave to file an

amended complaint. (ECF 83). At the March 2, 2021 conference and in the March 9, 2021 letter,

Plaintiffs raised, for the first time, their intent to litigate misrepresentation claims not pleaded

in the operative complaint filed on April 27, 2018.


         Plaintiffs have a decision to make, by April 16, 2021. Plaintiffs can (a) proceed with

third-party discovery on the existing complaint or (b) elect to delay discovery further (thus

delaying resolution of a case that has been pending for nearly three years) by seeking to amend

a complaint that faces significant legal hurdles in satisfying Federal Rules of Civil Procedure 15

and 16. See, e.g., Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000) (“[A] ‘good

cause’ finding [for Rule 16] depends on the diligence of the moving party”); Weaver v.

Warrington, No. 14-CV-7097 (ENV) (ST), 2018 WL 5253110, at *1 (E.D.N.Y. Oct. 22, 2018)
       Case 1:18-cv-03771-PGG-OTW Document 86 Filed 03/26/21 Page 2 of 2




(“[C]ourts in this circuit routinely hold that motions to amend are untimely when filed after the

close of discovery.”).1


         IF PLAINTIFFS ELECT TO PROCEED ON THE CURRENT COMPLAINT, Plaintiffs may issue

five (5) subpoenas for service on PSG’s staffing clients in order to identify end-clients at which

PSG’s staffing employees were placed. The subpoenas may NOT seek (a) contracts between

PSG and the staffing clients (or between the staffing clients and other staffing companies) or (b)

complete payroll information from each staffing client. Any request for payroll data must be

narrowly tailored, i.e., using PSG’s proposed two-part request. (ECF 80 at 4 (“PSG’s counsel

suggested that Plaintiffs should draft a two-stage request into the subpoena . . . ”)). No further

party discovery is permitted.


         IF PLAINTIFFS ELECT TO FILE A MOTION FOR LEAVE TO AMEND THEIR COMPLAINT,

Plaintiffs must make a formal motion to amend by April 16, 2021. Defendant’s Opposition is

due May 7, 2021. Plaintiffs’ Reply is due May 14, 2021. No discovery, including issuance of any

subpoenas, may occur pending briefing of and decision on the motion to amend the

complaint. Plaintiffs are encouraged to heed Rule 11 of the Federal Rules of Civil Procedure.


SO ORDERED.



                                                                        s/ Ona T. Wang
Dated: March 26, 2021                                                              Ona T. Wang
New York, New York                                                        United States Magistrate Judge

1
 Fact discovery closed November 15, 2019, but was reopened by Judge Gardephe for the limited purpose of
allowing Plaintiffs to serve third-party subpoenas on PSG’s clients to identity end-clients. (ECF 63 at 4, 18-20). The
matter was referred to me for General Pretrial purposes in June 2020. The parties then spent the next eight
months discussing settlement, during which time I held six lengthy settlement calls.
